05/25/2021
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                   Assigned on Briefs March 1, 2021

               ERIN ELIZABETH OTTO v. TIMOTHY JASON OTTO

                   Appeal from the Chancery Court for Hickman County
                      No. 17-CV-6101 Michael E. Spitzer, Judge
                         ___________________________________

                                No. M2020-00660-COA-R3-CV
                            ___________________________________


This case involves a divorce action and several motions for contempt. Prior to the final
hearing, the wife filed multiple motions for civil and criminal contempt against the
husband. At the final hearing, the trial court resolved the divorce-related issues and found
the husband in civil contempt on eight counts. The husband only appealed the trial court’s
contempt ruling. We affirm the trial court’s decision, award the wife attorney’s fees on
appeal, and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded.

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and FRANK G. CLEMENT, P.J., M.S., joined.

Timothy Jason Otto, Watertown, Wisconsin, appellant, Pro Se.

Siew-Ling Shea and Gene F. Guerre, III, Nashville, Tennessee, for the appellee, Erin
Elizabeth Otto.

                                     MEMORANDUM OPINION1

                              I.       FACTS AND PROCEDURAL HISTORY

       1
           Rule 10 of the Rules of the Court of Appeal provides as follows:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it
       shall be designated “MEMORANDUM OPINION,” shall not be published, and shall not
       be cited or relied on for any reason in any unrelated case.
        Erin Elizabeth Otto (“Wife”) and Timothy Jason Otto (“Husband”) were married in
July 1996. The parties were married in Wisconsin but resided in Tennessee for the majority
of their marriage. Five children were born of the marriage. Two of the children were
minors at the time of trial in this case. Throughout the marriage, Husband frequently
exhibited controlling, manipulative, and abusive behavior towards Wife and the parties’
children. Although the pre-trial and trial proceedings dealt with various routine divorce
issues, the pertinent issues on appeal only involve contempt filings.

       In January 2017, Wife separated from Husband and moved to Wisconsin with three
of the parties’ children. Thereafter, Wife initiated this action by filing a complaint for
divorce in Tennessee. Over the next several years, the parties conducted extensive and
contentious pre-trial litigation, which included Wife filing multiple motions for civil and
criminal contempt against Husband. In her motions, Wife alleged that Husband repeatedly
violated valid court orders.

       On February 11, 2019, the parties entered into an agreement on several outstanding
issues. Their agreement was memorialized in an agreed order entered on February 25,
2019. As indicated in the order, Husband specifically agreed not to bifurcate the contempt
proceedings at the final divorce hearing. Husband was represented by counsel at the time
he entered into this agreement.

        Eventually, the court conducted a final hearing on February 14, 2020. Prior to the
final hearing, Husband’s counsel withdrew from representation. Husband did not retain
new counsel prior to the final hearing and, as a result, proceeded pro se.2 At the hearing,
the trial court heard testimony on a wide array of divorce-related issues. At one point
during Wife’s testimony on her motions for contempt, unprompted, Husband gathered his
belongings, left the courtroom, and did not return. The trial court concluded that Husband
left the courtroom at this time to avoid the potential prospect of incarceration.

       Following the final hearing, the trial court entered its order of judgment on Wife’s
complaint for divorce and contempt motions. In its order, the trial court granted Wife a
divorce from Husband and ruled on several divorce-related issues. In regards to the
outstanding contempt issues, the trial court concluded that Husband willfully violated
several of its prior orders. As a result, the court found Husband to be in civil contempt on
eight counts.

        Husband appealed the trial court’s contempt ruling.

        2
          On November 14, 2019, the trial court granted a motion to withdraw that was submitted by
Husband’s former counsel. Based on counsel’s withdrawal, the court continued the dates for the parties’
depositions and mediation. In a subsequent order, the court also reset the final hearing for February 14,
2020. Meaning, Husband had three months to obtain new counsel before the final hearing.
                                                  -2-
                                  II.     ISSUES PRESENTED

       Husband raises only one issue for review on appeal, which we have reworded:

       1. Whether, based on Wife’s motions for criminal contempt, the trial court erred
          by not bifurcating the proceedings into separate civil and criminal proceedings.

       In response, Wife raises three additional issues; however, we have determined that
only two are relevant to the disposition of this case, which we have reworded:

       2. Whether the trial court committed reversible error by proceeding with the
          criminal contempt and divorce issues without bifurcating the proceeding when
          Husband agreed not to bifurcate the proceeding and when Husband was not
          found guilty of criminal contempt; and

       3. Whether Wife should be awarded attorney’s fees on appeal for defending a
          frivolous appeal pursuant to Tennessee Code Annotated § 27-1-122.

       For the reasons stated herein, we affirm the trial court’s decision to proceed without
bifurcating the proceeding. Additionally, we find Husband’s appeal to be frivolous and
award Wife attorney’s fees pursuant to Tennessee Code Annotated section 27-1-122.

                                III.     STANDARD OF REVIEW

       As a non-jury case, we review the trial court’s findings of fact de novo with a
presumption of correctness, unless the evidence preponderates otherwise. Tenn. R. App.
P. 13(d); Armbrister v. Armbrister, 414 S.W.3d 685, 692 (Tenn. 2013). Questions of law,
however, are reviewed de novo with no presumption of correctness. Eberbach v. Eberbach,
535 S.W.3d 467, 473 (Tenn. 2017). A trial court’s decision to hold a party in civil contempt
shall not be disturbed absent an abuse of discretion by the trial court. Lovlace v. Copley,
418 S.W.3d 1, 17 (Tenn. 2013) (citing Konvalinka v. Chattanooga-Hamilton Cnty. Hosp.
Auth., 249 S.W.3d 346, 356–57 (Tenn. 2008)). “A court abuses its discretion when it
causes an injustice to the party challenging the decision by (1) applying an incorrect legal
standard, (2) reaching an illogical or unreasonable decision, or (3) basing its decision on a
clearly erroneous assessment of the evidence.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515,
524 (Tenn. 2010).

                                        IV.   DISCUSSION

      At the outset of our discussion, we recognize that Husband continues to represent
himself on appeal. As this Court has previously stated in regards to pro se litigants:

                                              -3-
               Parties who decide to represent themselves are entitled to fair and
        equal treatment by the courts. The courts should take into account that many
        pro se litigants have no legal training and little familiarity with the judicial
        system. However, the courts must also be mindful of the boundary between
        fairness to a pro se litigant and unfairness to the pro se litigant's adversary.
        Thus, the courts must not excuse pro se litigants from complying with the
        same substantive and procedural rules that represented parties are expected
        to observe.

Young v. Barrow, 130 S.W.3d 59, 62-63 (Tenn. Ct. App. 2003) (citations omitted).
Although Husband is currently a pro se litigant, he proceeded through the majority of the
pre-trial proceedings under the representation of counsel.

                       A. Trial Court Not Bifurcating the Contempt Issues

       Regardless of Husband’s previous actions, upon which the court made detailed
findings in regard to the contempt allegations, the issue that he has presented for review is
narrowly confined. The only issue that Husband raises in his brief is whether the trial court
erred in deciding not to bifurcate the final hearing into separate civil and criminal
proceedings. Therefore, our review is limited to this narrow issue. See Brunetz v. Brunetz,
573 S.W.3d 173, 185-86 (Tenn. Ct. App. 2018) (quoting Hodge v. Craig, 382 S.W.3d 325,
334 (Tenn. 2012) (stating that issues that are not raised in a party’s statement of issues “are
deemed waived” and shall not be reviewed on appeal).

       Turning our attention to Husband’s issue, we recognize the inherent differences
between civil and criminal contempt. See, e.g., Black v. Blount, 938 S.W.3d 394, 398
(Tenn. 1996) (describing criminal and civil contempt). Because criminal contempt is
punitive in nature rather than coercive or remedial, a party that is charged with criminal
contempt is afforded many due process protections, such as adequate notice, a presumption
of innocence, and the right to representation. See Cottingham v. Cottingham, 193 S.W.3d
531, 536 (Tenn. 2006); McClain v. McClain, 539 S.W.3d 170, 219 (Tenn. Ct. App. 2017);
Norfleet v. Norfleet, No. M2013-00652-COA-R3CV, 2014 WL 1408146, at *4 (Tenn. Ct.
App. Apr. 9, 2014). “[C]ombining claims for civil and criminal contempt in the same
proceeding has sometimes been criticized.” Norfleet, 2014 WL 1408146, at *6 n.5.
However, combining the claims is not uncommon and does not automatically require
reversal by an appellate court. See Renken v. Renken, No. M2017-00861-COA-R3-CV,
2019 WL 719179, at *6 (Tenn. Ct. App. Feb. 20, 2019); Norfleet, 2014 WL 1408146, at
*6. Instead, when criminal contempt claims are tried with other civil issues, “it is important
for the trial court to keep the distinctions between the various claims in mind.” Norfleet,
2014 WL 1408146, at *6.3

        3
         We recognize that in McPherson v. McPherson, No. M2003-02677-COA-R3-CV, 2005 WL
3479630 (Tenn. Ct. App. Dec. 19, 2005), this Court also stated that conducting civil and criminal contempt
                                                  -4-
       In the present case, the trial court conducted a single final hearing without
bifurcating Wife’s claims for criminal contempt. Husband never objected to the trial
court’s failure to specify whether criminal or civil contempt was being tried; nor did
Husband ask for the proof to be bifurcated from the divorce-related issues. In fact, as
indicated in the order that was entered on February 25, 2019 (almost one year prior to the
final hearing), Husband agreed not to bifurcate the contempt proceedings at the final
hearing. Husband reached this agreement while he was represented by counsel.
Accordingly, we are not required to grant Husband relief as a party “who failed to take
whatever action was reasonably available to prevent or nullify the harmful effect of an
error” during the trial court proceedings. See Tenn. R. App. P. 36(a); Norfleet, 2014 WL
1408146, at *5.

       Further, Husband has failed to demonstrate that he was prejudiced by the trial
court’s decision not to bifurcate the proceeding. Although Wife filed several motions for
criminal contempt, the trial court only found Husband guilty of civil contempt. “This Court
has made clear in prior cases that, in civil contempt [cases], faulty procedure will not
warrant a reversal unless there is prejudice.” Boggs v. Boggs, No. M2006-00810-COA-
R3-CV, 2007 WL 2353156, at *4 (Tenn. Ct. App. Aug. 17, 2007) (citing Lessley v. Shope,
No. 01-A-01-9805-CV00233, 1999 WL 330178, at *2 (Tenn. Ct. App. May 26, 1999)).
Husband has not shown how he was prejudiced by the trial court’s decision to combine the
contempt proceeding with the divorce issues when the trial court did not find Husband
guilty of criminal contempt.

       Husband raised no other issues with the trial court’s decision to find him guilty of
eight counts of civil contempt. Therefore, we affirm the trial court’s decision.

                               B. Attorney’s Fees – Frivolous Appeal

       In addition to the issue presented by Husband, Wife asserts that she is entitled to
attorney’s fees on appeal. As a basis for her claim, Wife cites Tennessee Code Annotated
section 27-1-122, which states:

        When it appears to any reviewing court that the appeal from any court of
        record was frivolous or taken solely for delay, the court may, either upon
        motion of a party or of its own motion, award just damages against the
        appellant, which may include, but need not be limited to, costs, interest on
        the judgment, and expenses incurred by the appellee as a result of the appeal.



proceedings simultaneously is “fundamentally flawed” because of the inherent differences between the two
forms of contempt. Id. at *5. However, rather than requiring these issues to be bifurcated, in McPherson,
this Court simply stated that combining the two proceedings “should be avoided.” Id.
                                                  -5-
An appeal may be deemed frivolous if it is devoid of merit or has no reasonable chance of
success. Young, 130 S.W.3d at 66-67. The decision to award attorney’s fees for a frivolous
appeal lies within the sound discretion of the appellate court. Duke v. Duke, 563 S.W.3d
885, 906 (Tenn. Ct. App. 2018).

        We agree with Wife in that Husband’s appeal had no reasonable chance of success.
Husband clearly agreed not to bifurcate the proceeding, and he has not shown that he was
prejudiced by the trial court’s decision not to bifurcate when he was not found guilty of
criminal contempt. As a result, the sole issue that he has raised on appeal is devoid of
merit. Therefore, we deem Husband’s appeal to be frivolous and find that Wife is entitled
to reasonable attorney’s fees under Tennessee Code Annotated section 27-1-122. We
remand the case with instructions for the trial court to determine the amount of attorney’s
fees to which Wife is entitled for having to defend this appeal.

                                    V.     CONCLUSION

        For the reasons stated herein, the trial court’s decision is affirmed. The case is
remanded for the trial court to determine the amount of attorney’s fees to which Wife is
entitled for having to defend against Husband’s frivolous appeal. Costs of this appeal are
taxed to appellant, Timothy Jason Otto, for which execution may issue if necessary.



                                                 _________________________________
                                                 CARMA DENNIS MCGEE, JUDGE




                                           -6-